Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 20-23, 26-32, 35-39, 42-47 and 50-54 are pending. Claims 4-6, 11-19, 24-25, 33-34, 40-41 and 48-49 have been cancelled. Claims 20-23, 29-30, 38-39, 45 and 53 have been amended. Claims 20-23, 26, 30-32, 35, 39 and 42 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, 3-amino-D-Ala and 7-hydroxycoumarin-3-carboxylic acid. Claims 27-29, 36-38, 43-47 and 50-54 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The rejection of claims 19-23, 30-32, 39 and 41-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schouten et al. in view of Kitamatsu et al. and Prescher et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection has been modified.
Claims 20-23, 26, 30-32, 35, 39 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki et al. (J. Biochem. 2011;150(4):431–438) in view of Kitamatsu et al. (Chem. Commun., 2010, 46, 761-763).
With respect to claims 20-21 and 30, Aoki et al. teach Sap isozymes comprising the amino acid D-2,3-diaminopropionic acid (which corresponds to 3-amino-D-Ala) covalently attached to Nma (i.e. a fluorescent label) (Fig. 1).
With respect to claims 22-23 and 31-32, Aoki et al. teach that the Sap isozymes were purified and isolated (page 432, left column, last para; page 432, right column, 3rd para; page 433, right column, 1st para; Fig. 2).
Aoki et al. do not teach the fluorescent label is 7-hydroxycoumarin-3-carboxylic acid.
Kitamatsu et al. teach mutant peptides modified with a fluorescent amino acid (i.e. Ala, Glu and Lys), see Figures 1 and 4, depicted below.


    PNG
    media_image1.png
    277
    661
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    249
    625
    media_image2.png
    Greyscale


The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to substitute the fluorescent label of Aoki et al. for the fluorescent label of Kitamatsu et al. and arrive at the elected species.

With respect to the limitation “the D-amino acid is attached only to the fluorescent label” and with respect to claims 39 and 42, it would have been obvious to first make an isolated D-amino acid having a fluorescent label as discussed above in order to produce the Sap isozyme obvious over Aoki et al. and Kitamatsu et al.

Response to Arguments
Applicant’s arguments filed on 5/26/2022 have been fully considered but they are not persuasive.
Applicant argues that “[N]ot only does Aoki not disclose labeled single amino acids, Aoki provides no motivation to try and synthesize the single labeled D-amino acids recited in the currently amended claims 20, 30, and 39”.
Applicant also argues that “[m]uch like Aoki, Kitamatsu discloses 'labelled polypeptides' and not labeled single D-amino acids as recited in the currently amended claims 21 and 39. Kitamatsu also provides no motivation to synthesize a single D-amino acid labeled on its side chain with a fluorescent compound. Thus, Kitamatsu fails to correct the defect in Aoki and so the combination of Aoki and Kitamatsu, fails to make obvious currently amended claims 21 and 39 and the rejection of the claims under 35 U.S.C. § 103 should be withdrawn”.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, it would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to substitute the fluorescent label of Aoki et al. for the fluorescent label of Kitamatsu et al.
Furthermore, the skilled artisan would have found it obvious to first synthesize an isolated D-amino acid having a fluorescent label in order to produce the Sap isozyme obvious over Aoki et al. and Kitamatsu et al.
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 20-23, 30-32, 39 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schouten et al. (Mol. BioSyst., 2006, 2, 484-491) in view of Kitamatsu et al. (Chem. Commun., 2010, 46, 761-763).
Schouten et al. teach a muramylpentapeptide precursor unit comprising an N-acetyl muramic acid moiety having a stem peptide of three and five amino acids, comprising modified amino acids (i.e. D-Cys,  , D-Glu) and further comprising various fluorescent labels (i.e. N-dansyl, N-fluorescamine, N-phthalaldehyde, pyrene maleimide) (Figs. 2-3) covalently attached to the side chain of D-Cys (Fig. 7).
	Please note that the muramylpentapeptide precursor unit of Schouten et al. comprises a fluorescent label (i.e. pyrene maleimide) covalently attached to a side chain of a D-amino acid (i.e. D-Cys).
Also note that the muramylpentapeptide precursor unit of Schouten et al. comprises a fluorescent label ((i.e. N-dansyl, N-fluorescamine, N-phthalaldehyde) covalently attached to a side chain of Lys or m-DAP (Fig. 2).
With respect to claims 22-23 and 31-32, Schouten et al. teach that the muramylpentapeptide precursor unit was isolated and purified (page 489, right column, 2nd para).
Schouten et al. further teach a peptidoglycan unit comprising the muramylpentapeptide precursor unit covalently linked to an acetyl glucosamine moiety (i.e. GlcNAc, see page 484, left column, Fig. 1).
Schouten et al. also teach that intermediates were generated using M. flavus membranes (abstract, Fig. 7), and further teach that lipid intermediates I and II can be inserted into tethered lipid bilayers, enabling a variety of physical methods for in vitro studies of peptidoglycan biosynthesis (page 489, right column, 1st para). 
Schouten et al. additionally teach that the lipid-linked steps of bacterial peptidoglycan biosynthesis are targets for several known antibiotics, and are potential targets for the development of new antibacterial agents (page 489, left column, 2nd para).
Schouten et al. do not teach the fluorescent label is 7-hydroxycoumarin-3-carboxylic acid.
Kitamatsu et al. teach mutant peptides modified with a fluorescent amino acid (i.e. Ala, Glu and Lys), see Figures 1 and 4, depicted below.


    PNG
    media_image1.png
    277
    661
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    249
    625
    media_image2.png
    Greyscale


The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to substitute the fluorescent label of Schouten et al. for the fluorescent label of Kitamatsu et al. and arrive at the elected species.
With respect to the limitation “the D-amino acid is attached only to the fluorescent label” and with respect to claims 39 and 42, it would have been obvious to first make an isolated D-amino acid having a fluorescent label as discussed above in order to produce the peptidoglycan unit comprising the muramylpentapeptide precursor of Schouten et al.

Response to Arguments
Applicant’s arguments filed on 5/26/2022 have been fully considered but they are not persuasive.
Applicant argues that “[S]chouten does not teach or suggest a single synthetic D-amino acid having a fluorescent label attach to the side chain of the D-amino acid. As discussed above, with the combination of Aoki and Kitamatsu, Kitamatsu fails to cure this defect in Schouten. Moreover, either alone or in combination with one another, Schouten and Kitamatsu fail to provide any motivation to produce the compound recited in the instant claims. At least partly because the combination of Schouten and Kitamatsu, fails to disclose the claimed invention or provide motivation to arrive at the claimed invention, the claim invention is not obvious over this combination of art and the rejection of the claims under 35 U.S.C. § 103, should be withdrawn”.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, it would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to substitute the fluorescent label of Schouten et al. for the fluorescent label of Kitamatsu et al.
Furthermore, the skilled artisan would have found it obvious to first synthesize an isolated D-amino acid having a fluorescent label in order to produce the peptidoglycan unit comprising the muramylpentapeptide precursor of Schouten et al.
For the reasons stated above the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/           Primary Examiner, Art Unit 1658